 

Execution Copy

 

RESTRUCTURING AGREEMENT

 

Dated as of December 26, 2017

 

This Restructuring Agreement (this “Agreement”), dated as of the date first set
forth above (the “Effective Date”), is entered into by and between Eight Dragons
Company, a Nevada corporation (the “Company”), Una Taylor, the Chief Executive
Officer of the Company (“Taylor”), and Rokk3r Labs LLC, a Florida limited
liability company (“Rokk3r”). Each of the Company, Taylor and Rokk3r may be
referred to herein, individually, as a “Party” or, collectively, as the
“Parties.”

 

WHEREAS, Rokk3r desires to transfer certain assets to the Company in return for
the issuance to Rokke3r or equity securities of the Company as set forth herein,
in a transaction which the Parties intend will satisfy the requirements of
Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”); and

 

WHEREAS, the Parties wish to undertake certain additional actions as set forth
herein related to the restructuring of the Company, which actions and the
resulting restructuring shall benefit all of the shareholders of the Company;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

Section 1. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Action” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

 

(b) “Affiliate” means, as to any Person, (a) any Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person, and (b) any Person who is a director, manager, officer, partner or
principal of such Person or of any Person which directly or indirectly controls,
is controlled by, or is under common control with such Person. For purposes of
this definition, “control” of a Person shall mean the power, direct or indirect,
to direct or cause the direction of the management and policies of such Person
whether by ownership of voting equity, by contract or otherwise.

 

(c) “Agreement” has the meaning set forth in the preamble.

 

(d) “Transaction Documents” means the documents referred to herein or as
reasonably required to effect the Contemplated Transactions.

 

(e) “Business Day” means any day on which the banks in West Palm Beach, Florida
are generally open for business.

 

(f) “Contemplated Transactions” means all of the transactions as set forth
herein and in the Transaction Documents.

 

(g) “Governmental Authority” means any nation or government, any state,
province, supranational authority or other political subdivision thereof, any
entity exercising executive, legislative, judicial, regulatory or administration
functions of or pertaining to government, or any government authority, agency,
department, board, tribunal, commission or instrumentality of the United States,
any foreign government or supranational authority, any state of the United
States, or any municipality or other political subdivision thereof, and any
court, tribunal or arbitrator(s) of competent jurisdiction, and any governmental
or non-governmental self-regulatory organization, agency or authority.

 

   

 

 



(h) “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

(i) “Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

(j) “Legal Requirements” means any law, ordinance, order, rule or regulation of
any Governmental Authority which pertains to the Parties or the Contemplated
Transactions.

 

(k) “Losses” means losses, damages, liabilities, deficiencies, Actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include (i) punitive damages, except
in the case of fraud or to the extent actually awarded to a Governmental
Authority or other third party or (ii) lost profits or consequential damages, in
any case.

 

(l) “Material Adverse Effect” means any event, occurrence, fact, condition or
change that is, or could reasonably be expected to become, individually or in
the aggregate, materially adverse to the business, results of operations,
condition (financial or otherwise) or assets of the applicable Party or the
ability of the applicable Party to consummate the Contemplated Transactions on a
timely basis; provided, however, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition, or change, directly or
indirectly, arising out of or attributable to: (i) any changes, conditions or
effects in the United States economy or securities or financial markets in
general; (ii) changes, conditions or effects that generally affect the
industries in which the applicable Party operates; (iii) any change, effect or
circumstance resulting from an action required or permitted by this Agreement;
or (iv) conditions caused by acts of terrorism or war (whether or not declared);
provided further, however, that any event, occurrence, fact, condition, or
change referred to in clauses (i), (ii) or (iv) immediately above shall be taken
into account in determining whether a Material Adverse Effect has occurred to
the extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on the applicable Party compared to other participants
in the industries in which the applicable Party conducts its business.

 

(m) “Person” means any individual, corporation (including any not for profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

 

(n) “Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

Section 2. Restructuring. Effective as of the Closing, the Parties shall
complete the following actions:

 

(a) The Company shall redeem, for no additional consideration payable, 290,500
shares of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”) issued to Eight Dragons Acquisition, LLC, an affiliate of Taylor
(“Acquisition”), such that such shares of Common Stock are no longer issued and
outstanding, and Acquisition shall issue a release agreement to the Company, in
form and substance as reasonably acceptable to the Parties.

 

 2 

 

 



(b) Taylor shall cause Renewable Energy Supplies, LLC, an affiliate of Taylor
(“Renewable”) to confirm that Renewable owns no shares of Common Stock, pursuant
to an acknowledgement in form and substance as reasonably acceptable to the
Parties.

 

(c) The Company shall redeem, for no additional consideration payable, 9,710,295
shares of Common Stock issued to Taylor and 1,000,000 shares of preferred stock,
par value $0.0001 per share, of the Company (the “Preferred Stock”) issued to
Taylor (collectively, the “Taylor Redeemed Shares”), such that such shares of
Common Stock and Preferred Stock are no longer issued and outstanding, and
following such redemption Taylor shall hold no shares of Common Stock or
Preferred Stock.

 

Section 3. Taylor Options or Shares.

 

(a) Following the Closing and until January 31, 2019 (the “Deadline”), Taylor
shall have the right to elect to have the Company issue to Taylor either (i) an
option to acquire 4,000,000 shares of Common Stock, which option shall be at a
strike price of $0.0001 per share of Common Stock, and which option will be
exercisable for a period of 16 months from the issuance thereof, in the form as
attached hereto as Exhibit C (the “Taylor Options”) or (ii) 4,000,000 shares of
Common Stock (the “Taylor Stock”), subject to adjustment as set forth in Section
4(c). In the event that Taylor has not made such election on or prior to the
Deadline, the rights of Taylor pursuant to this Section 3 shall automatically be
forfeited without any further action of any party.

 

(b) Upon issuance of the Taylor Options or the Taylor Stock, as applicable, the
Company shall enter into a piggy-back registration rights agreement with Taylor
or the Taylor Assignee (as defined below), as applicable, with respect to the
Taylor Stock, or the shares of Common Stock that may be issued upon exercise of
the Taylor Options (the “Taylor Option Shares”), as applicable, in the form as
attached hereto as Exhibit 4 (the “Registration Rights Agreement”).

 

(c) Taylor shall have the right to assign Taylor’s rights hereunder to receive
the Taylor Options and/or the Taylor Shares, and the related rights to enter
into the Registration Rights Agreement related thereto, to (i) any entity which
is 100% owned and controlled by Taylor; or (ii) any entity that is owned and
controlled 80% by Taylor and 20% by Titan Funding, LLC, subject in the case of
this subclause (ii) only, to the reasonable approval of the Company (as
applicable, the “Taylor Assignee”). As a condition of such assignment, the
Taylor Assignee shall execute an agreement in form and substance as reasonably
acceptable to the Company, wherein the Taylor Assignee agrees to be bound to the
terms of this Agreement as they relate to the Taylor Options, the Taylor Option
Shares or the Taylor Shares, including, without limitation, the possible return
of portions thereof pursuant to Section 4.

 

Section 4. Shareholders.

 

(a) The Parties acknowledge and agree that the Company had previously,
potentially and allegedly, agreed to issue certain shares of Common Stock, to
the shareholders of the Company as set forth on Schedule 1 (the “Shareholders”),
and the Company is currently negotiating with such Shareholders to obtain
agreements with such Shareholders that those agreements and issuances were in
error, or have been forfeited based upon the conditions of such issuances, and
that such Shareholders are not entitled to all of such shares of Common Stock
(the “Shareholder Acknowledgements”).

 

(b) In connection with efforts to obtain the Shareholder Acknowledgements, the
Company is offering to the Shareholders the choice of being issued a lesser
number of shares of Common Stock (the “Settlement Shares”) or options to acquire
shares of Common Stock (the “Settlement Options”).

 

(c) In the event that the number of Settlement Shares and the number of
Settlement Options issued to the Shareholders, collectively, total in excess of
500,000, then Taylor agrees as follows:

 

 3 

 

 



(i) If, prior to such issuance of Settlement Shares and/or Settlement Options,
the Taylor Options have been issued, the Taylor Options have been exercised and
thus the Taylor Options have been issued, or the Taylor Shares have been issued,
then Taylor shall return to the Company, from the Taylor Options, the Taylor
Option Shares and the Taylor Shares, a number of Taylor Options, Taylor Option
Shares and the Taylor Shares, as applicable, equal to fifty percent of the
excess referred to in the introductory clause of this Section 4(c), with such
return, if any, to be completed upon each issuance of Settlement Shares or
Settlement Options and to be apportioned equally between the Taylor Options, the
Taylor Option Shares and the Taylor Shares in the event that more than one class
of such securities has been issued.

 

(ii) If, at the time of the issuance of Settlement Shares and/or Settlement
Options, the Taylor Options have not been issued and the Taylor Shares have not
been issued, then the number of Taylor Options and/or Taylor Shares that may be
issued pursuant to Section 3 shall be automatically reduced by fifty percent of
the excess referred to in the introductory clause of this Section 4(c).

 

(d) In the event that any of the Taylor Option Shares or the Taylor Shares are
sold or otherwise transferred by Taylor to any other person or entity (a
“Transferee”), then Taylor or the Taylor Assignee, as applicable, agrees to
cause such Transferee to execute an agreement between such proposed Transferee
and the Company, as reasonably acceptable to the Company, wherein such
Transferee agrees to return such Taylor Option Shares or Taylor Shares, as
applicable, to the Company as would be required of Taylor or the Taylor
Assignee, as applicable, pursuant to this Section 4, and the execution and
delivery of such agreement shall be a condition precedent to the effectiveness
of any such sale or other transfer.

 

(e) The issuance to any of the Shareholders of Settlement Shares or Settlement
Options shall be subject to the approval and consent of Taylor, such approval
and consent not to be unreasonably withheld, conditioned or delayed, and the
Parties agree that if Taylor does not so approve and consent, Taylor shall be
solely liable for (i) all Losses related to such Shareholders thereafter,
including any litigation costs or expenses, and shall indemnify and hold
harmless the Company and its officers, directors and employees from any and all
such Losses, costs and expenses (ii) 100% of any shares of Common Stock to be
paid to such Shareholders in excess of the Settlement Shares and/or Settlement
Options proposed by the Company, with the Parties agreeing that such Settlement
Shares and/or Settlement Options themselves shall remain to be equally paid
between the Company and Taylor as set forth in Section 4(c)(i).

 

Section 5. Section 351 Transfer.

 

(a) Simultaneously with the Closing, Rokk3r shall transfer all of Rokk3r’s
rights and interest in the assets as set forth on Exhibit 1-A (the “Assets”), as
a contribution to the capital of the Company and as a non-taxable transfer of
property in accordance with Section 351 of the Code, in return for the issuance
to Rokk3r of 74,050,000 shares of Common Stock (the “Contribution Shares”).

 

(b) At the Closing, Rokk3r and the Company shall execute and deliver the Asset
and Intellectual Property Contribution and Assignment Agreement (the
“Contribution Agreement”) in the form attached hereto as Exhibit 1-B evidencing
the assignment and contribution by Rokk3r to the Company of all of Rokk3r’s
right, title and interest in the Assets in return for the Contribution Shares.

 

(c) The Company represents and warrants to Rokk3r that (i) the Company is not an
investment company within the meaning of Section 351(e)(1) of the Code, and (ii)
immediately following the transactions contemplated by this Agreement, Rokk3r
shall be in control of the Company within the meaning of Sections 351(a) and 368
of the Code.

 

(d) In connection with the transactions set forth in this Section 5, Rokk3r
shall file all information required to be filed by it pursuant to Treasury
Regulation Section 1.351-3(b).

 

 4 

 

 



(e) Each of Rokk3r and the Company shall use its best efforts not to take any
action or take any position in any tax return or report or otherwise which could
have an adverse effect on, or which in inconsistent with, the qualification of
the transactions contemplated by this Agreement under Section 351 of the Code.

 

Section 6. Costs. The Parties acknowledge and agree that Rokk3r is currently
paying certain costs and expenses relating to the completion of the Contemplated
Transactions (the “Transaction Costs”). Prior to or at the Closing, and as a
condition thereof, the Company shall issue to Rokk3r a convertible promissory
note which shall provide for the repayment of the Transaction Costs to Rokk3r,
whether or not the Contemplated Transactions are consummated (the “Note”). The
Note shall be convertible into shares of Common Stock, at the option of Rokk3r,
at a conversion price of $0.64 per share, and shall be due and payable, to the
extent not converted into Common Stock, on the second anniversary of the
issuance thereof.

 

Section 7. Closing.

 

(a) The closing of the Contemplated Transactions (the “Closing”) shall occur
immediately following the satisfaction or waiver, by the Party for whose benefit
such condition exists, of the conditions to Closing as set forth in Section 8
and Section 9, or on such other date as agreed to by the Parties. The date that
the Closing occurs shall be the “Closing Date.”

 

(b) At the Closing:

 

(i) Taylor and Theodore Faison shall resign from all positions held by either of
them with the Company, pursuant to a resignation agreement in form and substance
as reasonably acceptable to the Parties.

 

(ii) The Parties hereto shall enter into a release agreement, substantially in
the form as attached hereto as Exhibit 2.

 

(iii) Prior to the resignations pursuant to Section 7(b)(i), the Company shall
take such actions as required to name Nabyl Charania, German Montoya and Jeff
Ransdell, or other persons as identified by Rokk3r prior to the Closing, to the
Board of Directors of the Company, and to appoint Nabyl Charania as the Chief
Executive Officer of the Company.

 

(iv) The Company shall deliver to Rokk3r such documents as required to evidence
the completion of the actions set forth in Section 2.

 

(v) The Company and Rokk3r shall execute and deliver the Contribution Agreement
to contribute the Assets to the Company, and shall consummate the transactions
contemplated therein, including the issuance by the Company to Rokk3r of the
shares of Common Stock as set forth in Section 5.

 

(vi) The Parties shall undertake such additional actions and execute and deliver
such additional documents as reasonably required to consummate the Contemplated
Transactions.

 

Section 8. Conditions Precedent to the Obligations of the Company and Taylor.
The obligations of the Company and Taylor (collectively, the “Company Parties”)
to effect the Closing are subject to the fulfillment (or waiver by each of the
Company and Taylor) of each of the following conditions:

 

(a) The representations and warranties of Rokk3r contained in this Agreement and
all related documents shall be true and correct in all material respects, except
for those representations and warranties which are qualified as to materiality,
which shall be true and correct in all respects.

 

 5 

 

 



(b) Rokk3r shall have complied in all material respects with all covenants,
agreements, and conditions that this Agreement requires.

 

(c) No proceeding or investigation shall have been instituted before or by any
court or Governmental Authority to restrain or prevent the carrying out of the
transactions contemplated by this Agreement; and there shall exist no injunction
or other order issued by any Governmental Authority which prohibits the
consummation of the transactions contemplated under this Agreement.

 

Section 9. Conditions Precedent to the Obligations of Rokk3r. The obligations of
Rokk3r to effect the Closing are subject to the fulfillment (or waiver by
Rokk3r) of each of the following conditions:

 

(a) The representations and warranties of the Company Parties contained in this
Agreement and all related documents shall be true and correct in all material
respects, except for those representations and warranties which are qualified as
to materiality, which shall be true and correct in all respects.

 

(b) The Company Parties shall have complied in all material respects with all
covenants, agreements, and conditions that this Agreement requires.

 

(c) No proceeding or investigation shall have been instituted before or by any
court or Governmental Authority to restrain or prevent the carrying out of the
transactions contemplated by this Agreement; and there shall exist no injunction
or other order issued by any Governmental Authority which prohibits the
consummation of the transactions contemplated under this Agreement.

 

(d) The actions and transactions set forth in Section 2 shall have been
completed.

 

(e) There shall not have been any Material Adverse Effect on the Company or
Rokk3r.

 

Section 10. Representations and Warranties of the Parties. Each of the Parties,
solely for itself or herself (on a several and not joint basis), represents and
warrants to the other Parties as set forth below.

 

(a) Organization and Standing. Such Party is an individual or is an entity duly
company organized, validly existing, and in good standing under the laws of the
State of its organization and has all requisite power and authority to own its
properties and conduct its business as it is now being conducted. The nature of
the business and the character of the properties such Party owns or leases do
not make licensing or qualification of such Party as a foreign entity necessary
under the laws of any other jurisdiction, except to the extent such licensing or
qualification have already been obtained.

 

(b) Due Authority; No Violation. Such Party has all requisite rights and
authority or the capacity to execute, deliver and perform its or his obligations
under this Agreement and each of the Transaction Documents to which it is a
party. The execution and delivery of this Agreement and each of the Transaction
Documents to which it is a party, as well as the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action on the part of such Party, and no other
proceedings on the part of such Party are necessary to authorize the execution,
delivery and performance of this Agreement, each of the Transaction Documents to
which it is a party or the transactions contemplated hereby or thereby on the
part of such Party. The execution, delivery and performance of this Agreement
and each of the Transaction Documents to which it or he is a party will not (x)
violate, conflict with, or result in the breach, acceleration, default or
termination of, or otherwise give any other contracting party the right to
terminate, accelerate, modify or cancel any of the terms, provisions, or
conditions of any material agreement or instrument to which such Party is a
party or by which it or its assets may be bound or (y) constitute a violation of
any material applicable law, rule or regulation, or of any judgment, order,
injunctive award or decree of any Governmental Authority applicable to such
Party or (z) conflict with, result in the breach or termination of any provision
of, or constitute a default under (in each case whether with or without the
giving of notice or the lapse of time, or both) the Party’s organizational or
operating documents, or any order, judgment, arbitration award, or decree to
which such Party is a party or by which it or any of its assets or properties
are bound.

 

 6 

 



 

(c) Approvals. No approval, authority, or consent of or filing by such Party
with, or notification to, any Governmental Authority, is necessary to authorize
the execution and delivery of this Agreement or any of the Transaction Documents
or the consummation of the Contemplated Transactions.

 

(d) Enforceability. This Agreement has been, and each of the Transaction
Documents to which it is a party will be, duly executed and delivered by such
and, assuming that this Agreement and each of the Transaction Documents to which
it is a party constitutes the legal, valid and binding obligation of each of the
other Parties thereto, constitutes the legal, valid, and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
to the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally.

 

Section 11. Covenants and Agreements.

 

(a) Each of the Parties hereto, as promptly as practicable, shall make, or cause
to be made, all filings and submissions under laws applicable to it and its
Affiliates, as may be required for it to consummate the transactions
contemplated hereby and shall use its commercially reasonable efforts to obtain,
or cause to be obtained, all other authorizations, approvals, consents and
waivers from all Persons and Governmental Authorities necessary to be obtained
by it or its Affiliates, in order for it to consummate such transactions, at the
cost of the Party required to file or submit the same.

 

(b) Notwithstanding anything to the contrary herein, nothing herein shall
require, or be construed to require, any Party to agree to hold separate or to
divest any of the businesses, product lines or assets of such Party.

 

(c) Each Party hereto shall promptly inform the other Parties of any material
communication from any Governmental Authority regarding any of the transactions
contemplated by this Agreement and shall promptly furnish the other Parties with
copies of substantive notices or other communications received from any third
party or any Governmental Authority with respect to such transactions. Each
Party shall agree on the content of any proposed substantive written
communication or submission or any oral communication to any Governmental
Authority. If any Party or any Affiliate thereof receives a request for
additional information or documentary material from any such Governmental
Authority with respect to the transactions contemplated by this Agreement, then
such Party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other Parties, an
appropriate response in compliance with such request. The Parties shall, to the
extent practicable, provide the other Parties and their counsel with advance
notice of and the opportunity to participate in any substantive discussion,
telephone call or meeting with any Governmental Authority in respect of any
filing, investigation or other inquiry in connection with the transactions
contemplated by this Agreement and to participate in the preparation for such
discussion, telephone call or meeting, to the extent not prohibited by the
Governmental Authority.

 

(d) From the date hereof until the earlier of the closing of all of the
Contemplated Transactions and the termination of this Agreement in accordance
with the terms herein, each of the Parties shall execute such documents and
perform such further acts as may be reasonably required to carry out the
provisions hereof and the actions contemplated hereby. Each Party shall use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions precedent to the consummation of the transactions contemplated
hereby, including the execution and delivery of any documents, certificates,
instruments or other papers that are reasonably required for the consummation of
the transactions contemplated hereby.

 

 7 

 



 

(e) Following the Closing, Taylor agrees to reasonably assist the Company as
required with respect to the transition of the Company to the operations of the
new executive team and with respect to the consummation of the other
transactions herein which may occur or continue following the Closing, and
shall, in connection therewith, execute such documents and perform such further
acts as may be reasonably required to carry out the provisions hereof and the
actions contemplated hereby.

 

Section 12. Default and Termination.

 

(a) Default by Company Party. If either Company Party fails to perform any of
its material obligations under this Agreement, or is in breach in any material
respect of any representation, warranty, covenant or agreement on the part of
either Company Party set forth in this Agreement, and, if such breach or failure
is capable of being cured, such failure or breach has not been cured within 10
days after receipt of notice of such breach by the Company Parties, then the
Company Parties shall be in default hereunder (such event, a “Company Parties
Default”). In the event of a Company Parties Default, Rokk3r shall be entitled
to elect either (1) to bring an action for specific performance of this
Agreement pursuant to Section 17(l) or (2) to terminate this Agreement pursuant
to Section 13(d) and proceed against the Company Parties for payment for
expenses as set forth in Section 14(b).

 

(b) Default by Rokk3r. If Rokk3r fails to perform any of its material
obligations under this Agreement, or is in breach in any material respect of any
representation, warranty, covenant or agreement on the part of Rokk3r set forth
in this Agreement, and, if such breach or failure is capable of being cured,
such failure or breach has not been cured within 10 days after receipt of notice
of such breach by Rokk3r, then Rokk3r shall be in default hereunder (such event,
a “Rokk3r Default”). In the event of a Rokk3r Default, the Company Parties shall
be entitled to elect either (1) to bring an action for specific performance of
this Agreement pursuant to Section 17(l) or (2) to terminate this Agreement
pursuant to Section 13(c) and proceed against Rokk3r for payment for expenses as
set forth in Section 14(a).

 

Section 13. Termination. This Agreement may be terminated at any time before the
Closing Date, as follows:

 

(a) by mutual written consent of the Parties;

 

(b) by any of the Parties, upon written notice to the other Parties, if there
shall be in effect a final nonappealable order, judgment, injunction or decree
entered by or with any Governmental Authority restraining, enjoining or
otherwise prohibiting the consummation of the Contemplated Transactions;

 

(c) by the Company Parties, upon written notice to Rokk3r, if there shall have
been a Rokk3r Default;

 

(d) by Rokk3r, upon written notice to the Company Parties, if there shall have
been the Company Parties Default;

 

(e) by any Party if the Closing has not occurred by December 30, 2017, provided,
however, that the right to terminate this Agreement under this Section 13(d)
shall not be available to (i) any Company Party, as of such time, Rokk3r has the
right to terminate this Agreement pursuant to Section 13(d) or in the event that
the failure of the Closing to so occur was caused by any Company Party; or (ii)
Rokk3r if, as of such time, the Company Parties have the right to terminate this
Agreement pursuant to Section 13(c).

 

Section 14. Termination Costs.

 

(a) If this Agreement is validly terminated by the Company Parties pursuant to
Section 13(c), and only in that event, then, promptly but in any event within
three Business Days following such termination by the Company Parties, (i)
Rokk3r shall pay to the Company Parties an amount in cash equal to the Company
Parties’ reasonable out of pocket costs incurred with respect to the
Contemplated Transactions following the Effective Date, by wire transfer of
immediately available funds to one or more accounts designated in writing by the
Company Parties, subject to a maximum payment due hereunder of $25,000, and (ii)
the Note shall be deemed void and of no further force or effect.

 

 8 

 

 

(b) If this Agreement is validly terminated by Rokk3r pursuant to Section 13(d),
and only in that event, then, promptly but in any event within three Business
Days following such termination by Rokk3r, (i) the Company Parties shall pay to
Rokk3r an amount in cash equal to the Rokk3r’s reasonable out of pocket costs
incurred with respect to the Contemplated Transactions following the Effective
Date, by wire transfer of immediately available funds to one or more accounts
designated in writing by Rokk3r, subject to a maximum payment due hereunder of
$25,000, and (ii) the Company Parties shall repay all amounts due and payable
under the Note, provided, however, that the Parties agree that, to the extent
that any costs are paid pursuant to clause (ii) of this Section 14(b) then such
costs shall not also be due and payable pursuant to clause (i) of this Section
14(b).

 

(c) If a Company Parties Default occurs and Rokk3r elects to terminate this
Agreement under Section 13(d), Rokk3r’s sole and exclusive remedy against the
Company Parties for any Losses suffered or incurred as a result of or under this
Agreement or the Contemplated Transactions, including the failure of the Closing
to occur, will be to obtain payment of the termination costs stated in Section
14(b). Notwithstanding the forgoing sentence, the Parties agree that Rokk3r may
elect to not terminate this Agreement pursuant to Section 13(d) and instead
elect to enforce specific performance of this Agreement pursuant to Section
17(l) to the extent available. Notwithstanding the foregoing, the limitations on
remedy stated in the first sentence of this Section 14(c) will apply only if
Rokk3r elects to terminate this Agreement under Section 13(d) and the Company
Parties actually pay the termination costs stated in Section 14(b).

 

(d) If a Rokk3r Default occurs and the Company Parties elect to terminate this
Agreement under Section 13(c), the Company Parties’ sole and exclusive remedy
against Rokk3r for any Losses suffered or incurred as a result of or under this
Agreement or the Contemplated Transactions, including the failure of the Closing
to occur, will be to obtain payment of the termination costs stated in Section
14(a). Notwithstanding the forgoing sentence, the Parties agree that the Company
Parties may elect to not terminate this Agreement pursuant to Section 13(c) and
instead elect to enforce specific performance of this Agreement pursuant to
Section 17(l) to the extent available. Notwithstanding the foregoing, the
limitations on remedy stated in the first sentence of this Section 14(d) will
apply only if the Company Parties elect to terminate this Agreement under
Section 13(c) and Rokk3r actually pays the termination costs stated in Section
14(a).

 

(e) Each Party acknowledges that the agreements contained in this Section 14 are
an integral part of the Contemplated Transactions and that, without these
agreements, the Parties would not enter into this Agreement. Accordingly if any
Party fails to pay any amounts due pursuant to this Section 14 (the “First
Party”), and, in order to obtain such payment, the other Party (the “Second
Party”) commences any action, arbitration, hearing, litigation or suit (whether
civil, criminal, administrative, investigative, or informal) that results in a
judgment against the First Party for the amounts set forth in this Section 14,
the First Party shall pay to the Second Party the Second Party’s costs and
expenses (including reasonable attorneys’ fees and expenses) in connection with
such proceeding, together with interest on the amounts due pursuant to this
Section 14 from the date such payment was required to be made until the date of
payment at the prime lending rate as published in The Wall Street Journal in
effect on the date such payment was required to be made.

 

(f) In the event of termination of this Agreement pursuant to Section 13, this
Agreement (other than this Section 14, Section 16 and Section 17) shall become
void and of no further force or effect with no liability on the part of any
Party; provided, however, that, except as provided in Section 14(c) and Section
14(d), any such termination shall not relieve any Party from liability for
actual damages to the other Parties resulting from a material breach of this
Agreement by such Party.

 

 9 

 

 



Section 15. Indemnification.

 

(a) Subject to the other terms and conditions herein, if the Closing occurs,
Rokk3r agrees to indemnify the Company Parties and their respective Affiliates
and Representatives (the “Company Indemnitees”) against, and agree to hold each
of the Company Indemnitees harmless from and against, and agree to pay and
reimburse each of the Company Indemnitees for, any and all Losses incurred or
sustained by, or imposed upon, the Company Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(i) any inaccuracy in or breach of any of the representations or warranties of
Rokk3r contained in this Agreement, any Transaction Document or in any
certificate or instrument delivered by or on behalf of Rokk3r pursuant to this
Agreement or pursuant to any Transaction Document, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

 

(ii) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Rokk3r pursuant to this Agreement or pursuant to any Transaction
Document; and

 

(iii) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with Rokk3r in connection with any
Contemplated Transactions.

 

(b) Subject to the other terms and conditions herein, if the Closing occurs, the
Company Parties, jointly and severally, agree to indemnify Rokk3r and its
Affiliates and Representatives (the “Rokk3r Indemnitees”) against, and agree to
hold each of the Rokk3r Indemnitees harmless from and against, and agree to pay
and reimburse each of the Rokk3r Indemnitees for, any and all Losses incurred or
sustained by, or imposed upon, the Rokk3r Indemnitees based upon, arising out
of, with respect to or by reason of:

 

(i) any inaccuracy in or breach of any of the representations or warranties of
any Company Party contained in this Agreement, any Transaction Document or in
any certificate or instrument delivered by or on behalf of any Company Party
pursuant to this Agreement or pursuant to any Transaction Document, as of the
date such representation or warranty was made or as if such representation or
warranty was made on and as of the Closing Date (except for representations and
warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date);

 

(ii) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by any Company Party pursuant to this Agreement or pursuant to any
Transaction Document;

 

(iii) any violation by any Company Party of any applicable Laws or Governmental
Orders in connection with the conduct of the business of the Company prior to
the Closing Date; and

 

(iv) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with any of Company Party in connection with
any Contemplated Transactions.

 

(c) Subject to the other terms and conditions herein, if the Closing occurs,
Taylor agrees to indemnify the Company and its Affiliates and Representatives
against, and agree to hold each of the forgoing harmless from and against, and
agree to pay and reimburse each of the forgoing for, any and all Losses incurred
or sustained by, or imposed upon, any of the forgoing based upon, arising out
of, or with respect to both the Company’s actions pursuant to Section 4 and to
Taylor’s failure to comply with the provisions of Section 4, and pursuant to
Section 4(e).

 

 10 

 

 



(d) Indemnification Procedures. The party making a claim under this Section 15
is referred to as the “Indemnified Party” and the party against whom such claims
are asserted under this Section 15 is referred to as the “Indemnifying Party.”

 

(i) Third-Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third-Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) calendar days after receipt of such notice of such
Third-Party Claim. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Third-Party Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have the right to participate
in, or by giving written notice to the Indemnified Party, to assume the defense
of any Third-Party Claim at the Indemnifying Party’s expense and by the
Indemnifying Party’s own counsel, and the Indemnified Party shall cooperate in
good faith in such defense; provided, that if the Indemnifying Party is
Shareholder, such Indemnifying Party shall not have the right to defend or
direct the defense of any such Third-Party Claim that (x) is asserted directly
by or on behalf of a Person that is a supplier or customer of the Indemnified
Party, or (y) seeks an injunction or other equitable relief against the
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third-Party Claim, subject to Section 15(d)(ii), it shall have the right
to take such action as it deems necessary to avoid, dispute, defend, appeal or
make counterclaims pertaining to any such Third-Party Claim in the name and on
behalf of the Indemnified Party. The Indemnified Party shall have the right to
participate in the defense of any Third-Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel shall be at the expense of the
Indemnified Party, provided, that if in the reasonable opinion of counsel to the
Indemnified Party, (A) there are legal defenses available to an Indemnified
Party that are different from or additional to those available to the
Indemnifying Party; or (B) there exists a conflict of interest between the
Indemnifying Party and the Indemnified Party that cannot be waived, the
Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel to the Indemnified Party in each jurisdiction for which the Indemnified
Party determines counsel is required. If the Indemnifying Party elects not to
compromise or defend such Third-Party Claim, fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third-Party
Claim, the Indemnified Party may, subject to Section 15(d)(ii), pay, compromise,
defend such Third-Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third-Party Claim. Each Party shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third-Party Claim, including making available records relating to
such Third-Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending Party, management employees
of the non-defending Party as may be reasonably necessary for the preparation of
the defense of such Third-Party Claim.

 

 11 

 



 

(ii) Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 15(d)(ii). If a firm offer is made to settle
a Third-Party Claim without leading to liability or the creation of a financial
or other obligation on the part of the Indemnified Party and provides, in
customary form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third-Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third-Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third-Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third-Party Claim, the
Indemnifying Party may settle the Third-Party Claim upon the terms set forth in
such firm offer to settle such Third-Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 15(d)(i), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(iii) Direct Claims. Any Action by an Indemnified Party on account of a Loss
which does not result from a Third-Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than thirty (30)
calendar days after the Indemnified Party becomes aware of such Direct Claim.
The failure to give such prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of such
failure. Such notice by the Indemnified Party shall describe the Direct Claim in
reasonable detail, shall include copies of all material written evidence thereof
and shall indicate the estimated amount, if reasonably practicable, of the Loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party shall have thirty (30) calendar days after its receipt of such notice to
respond in writing to such Direct Claim. The Indemnified Party shall allow the
Indemnifying Party and its professional advisors to investigate the matter or
circumstance alleged to give rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall assist the Indemnifying Party’s investigation by giving such
information and assistance as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such thirty (30) calendar day period, the Indemnifying Party shall be
deemed to have rejected such claim, in which case the Indemnified Party shall be
free to pursue such remedies as may be available to the Indemnified Party on the
terms and subject to the provisions of this Agreement. Upon a reasonable request
made by the Indemnifying Party, each Indemnified Party seeking indemnification
hereunder in respect of any Direct Claim, hereby agrees to consult with the
Indemnifying Party and act reasonably to take actions reasonably requested by
the Indemnifying Party in order to attempt to reduce the amount of Losses in
respect of such Direct Claim. Any costs or expenses associated with taking such
actions shall be included as Losses hereunder.

 

(e) Payments. Once a Loss is agreed to by the Indemnifying Party or finally
adjudicated to be payable pursuant to this Section 15, the Indemnifying Party
shall satisfy its indemnification obligations within fifteen (15) Business Days
of such agreement or adjudication.

 

(f) Effect of Investigation. The representations, warranties and covenants of
the Indemnifying Party, and the Indemnified Party’s right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives knew or should have known that any such representation or
warranty is, was or might be inaccurate.

 

 12 

 



 

(g) Exclusive Remedy. In the event that the Closing occurs, the indemnification
provisions contained in this Section 15 shall be the sole and exclusive remedy
of the Parties with respect to the Contemplated Transactions for any and all
breaches or alleged breaches of any representations, warranties, covenants or
agreements of the Parties hereto or any other provision of this Agreement or
arising out of the Contemplated Transactions, except (i) with respect to any
equitable remedy to which such Party may be entitled to with respect to any
claims or causes of action arising from the breach of any covenants or agreement
of a Party that is to be performed subsequent to the Closing Date, or (ii) with
respect to a Party, an actual and intentional fraud with respect to this
Agreement and the Contemplated Transactions. In furtherance of the foregoing,
each Party hereto, for itself and on behalf of its Affiliates, hereby waives,
from and after the Closing, to the fullest extent permitted under applicable law
and except as otherwise specified in this Section 15, any and all rights, claims
and causes of action it may have against any other Party hereto relating to the
subject matter of this Agreement or any other agreement, certificate or other
document or instrument delivered pursuant to this Agreement, arising under or
based upon any applicable law.

 

(h) Limitation on Damages. In no event will any Party be liable to any other
Party under or in connection with this Agreement or in connection with the
Contemplated Transactions for special, general, indirect, consequential, or
punitive or exemplary damages, including damages for lost profits or lost
opportunity, even if the Party sought to be held liable has been advised of the
possibility of such damage.

 

Section 16. Survival; Limitations

 

(a) Representations and Warranties. The representations and warranties of the
Parties contained herein shall survive the Closing and shall remain in full
force and effect until the date that is two (2) years after the Closing Date.
Notwithstanding the preceding sentence, any indemnification claim commenced
prior to any such expiration shall remain as a valid claim until finally
resolved in accordance with the provisions herein. Any claim, for
indemnification or otherwise, based upon or arising out of the breach or alleged
breach of a representation or warranty must be brought before the expiration of
the applicable survival period, or it will be deemed waived.

 

(b) Covenants. All covenants and agreements of the Parties contained herein
shall survive the Closing for a period of five (5) years or for the period
specified therein, provided, however, that the covenants and agreements of
Taylor as set forth in Section 4 shall survive for the maximum period of the
statute of limitations with respect to any claim that may be made by the
Shareholders relating to the shares of Common Stock that may be due, or may have
been due, to such Shareholders as referenced in Section 4. Notwithstanding the
preceding sentence, any claim commenced prior to any such expiration shall
remain as a valid claim until finally resolved in accordance with the provisions
herein.

 

(c) Limitations. Any claim arising out of or in connection with this Agreement
must be brought, if at all, within five (5) years after the Closing Date, or
within such shorter period as may be specified with respect to a particular
claim, or it will be deemed waived and released.

 

Section 17. Miscellaneous.

 

(a) Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the Contemplated Transactions shall be paid by the Party incurring such
costs and expenses, whether or not the Closing shall have occurred.

 

(b) Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission and receipt) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 17(b):

 

 13 

 



 

If to any Company Party:

 

Eight Dragons Company

Attn: Una Taylor

100 South East Second Street

Miami, FL 33131

Email: una.taylor@8drg.com

 

If to Rokk3r:

 

Rokk3r Labs LLC

Attn: Nabyl Charania

2121 NW 2nd Avenue

Miami, FL 33127

Email: nabyl@rokk3rlabs.com

 

With a copy, in case of any notice hereunder to any Party, to:

 

Legal & Compliance, LLC

Attn: Laura Anthony

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

E-mail: Lanthony@legalandcompliance.com

 

(c) Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections and Exhibits mean the Articles and Sections of, and Exhibits attached
to, this Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting an instrument or
causing any instrument to be drafted. The Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

(d) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

(e) Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision herein is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
Contemplated Transactions be consummated as originally contemplated to the
greatest extent possible.

 

 14 

 



 

(f) Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the Parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement and those in the other Transaction
Documents and the Exhibits, the statements in the body of this Agreement will
control.

 

(g) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign its rights or obligations hereunder without the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder.

 

(h) No Third-party Beneficiaries. This Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

(i) Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each of the
Parties. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by such Party. No
waiver by any Party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver. No failure to exercise, or delay in exercising, any right,
remedy, power or privilege arising from this Agreement shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

(j) Dispute Resolution. If there is any dispute or controversy relating to this
Agreement or any of the Contemplated Transactions (each, a “Dispute”), such
Dispute shall be resolved in accordance with this Section 17(j).

 

(i) The Party claiming a Dispute shall deliver to each of the other Parties a
written notice (a “Notice of Dispute”) that will specify in reasonable detail
the dispute that the claiming Party wishes to have resolved. If the Parties are
not able to resolve the dispute within five (5) Business Days of a Party’s
receipt of an applicable Notice of Dispute, then such Dispute shall be submitted
to binding arbitration in accordance with this Section 17(j).

 

(ii) Any arbitration hereunder shall be conducted in accordance with the rules
of the American Arbitration Association then in effect. The Company Parties
shall select one arbitrator, and Rokk3r shall select one arbitrator, the two
arbitrators so selected shall select a third arbitrator, and the three
arbitrators shall resolve the Dispute. The arbitrators will be instructed to
prepare in writing as promptly as practicable, and provide to each Party such
arbitrators’ determination, including factual findings and the reasons on which
the determination was based. The decision of the arbitrators will be final,
binding and conclusive and will not be subject to review or appeal and may be
enforced in any court having jurisdiction over the Parties. Each Party shall
initially pay its own costs, fees and expenses (including, without limitation,
for counsel, experts and presentation of proof) in connection with any
arbitration or other action or proceeding brought under this Section 17(j), and
the fees of the arbitrators shall be share equally between the Company Parties
on the one hand and Rokk3r on the other hand, provided, however, that the
arbitrators shall have the power to award costs and expenses in a different
proportion.

 

(iii) The arbitration shall be conducted in the City of Miami, Florida.

 

 15 

 



 

(k) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(i) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction).

 

(ii) SUBJECT TO Section 17(j), ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT, THE OTHER ANCILLARY DOCUMENTS OR THE
CONTEMPLATED TRANSACTIONS MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA OR THE COURTS OF THE STATES OF FLORIDA, IN EACH CASE LOCATED
IN PALM BEACH COUNTY, FLORIDA AND EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(iii) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
ANCILLARY DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 17(k)(iii).

 

(l) Specific Performance. The Parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that (i) provided that the Company Parties do not terminate
this Agreement pursuant to Section 13(c), the Company Parties shall be entitled
to specific performance of the terms hereof, in addition to any other remedy to
which the Company Parties are entitled at law or in equity; and (ii) provided
that Rokk3r does not terminate this Agreement pursuant to Section 13(d), Rokk3r
shall be entitled to specific performance of the terms hereof, in addition to
any other remedy to which Rokk3r is entitled at law or in equity. In the event
that specific performance is granted to a Party pursuant to the terms and
conditions herein, such Party shall also be entitled to be awarded its costs and
expenses (including reasonable attorneys’ fees and expenses) incurred solely in
connection with obtaining such specific performance, together with interest on
such amounts from the date of the commencement of such proceeding until the date
of payment at the prime lending rate as published in The Wall Street Journal in
effect on the date of the commencement of such proceeding. The preceding
sentence will not limit the right or ability of a Party seeking specific
performance to recover damages, costs or expenses, under another provision of
this Agreement or of any other Transaction Document.

 

 16 

 



 

(m) Share Splits or Combinations. If, following the Effective Date, the Common
Stock shall be subdivided or combined into a greater or smaller number of shares
of Common Stock, respectively, all references to numbers of shares of Common
Stock herein and any prices related thereto shall be appropriately increased or
decreased proportionately to reflect such subdivision or combination, as
applicable.

 

(n) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

[Signatures appear on following page]

 

 17 

 

In witness whereof, the Parties have executed this Agreement as of the Effective
Date.

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Una Taylor       By: /s/ Una Taylor   Name: Una
Taylor         Rokk3r Labs LLC       By: /s/ Nabyl Charania   Name: Nabyl
Charania   Title: Chief Executive Officer

 

 18 

 

 



Exhibit 1-A

Assets to be Transferred

 

Asset/IP  Description  Asset to Transfer         Clothes Fit Algorithm  Size/Fit
matching algorithm and deduction via multiple data sources including scanning
receipts from emails. Includes matching algorithm against a normalized data
source of brand sizing and measures.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- FIt Matching Algorithm
- Email Processing Search & Data Extraction Algorithm         Commercial Real
Estate Algorithm  Extract, Transfer and Load of municipal level localized real
estate and transaction data. Algorithm that identifies characteristic and
clusters from the data loaded to make connections to create useful for
commercial real estate transactions.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- ETL and Data Platform         Software based Recruitment Platform  A
recruitment algorithm that extracts data from job sites and combines experience
data with, personal preferences to match people to jobs and shares the
recruitment fee across the network.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes matching algorithm         Referral
Commission Platform  Web based Application that allows creating a referral and
commission system configurable for various industries  - Software Repositories
- Web Software Application         Real Time Data Analytics Platform  Real time
data analytics and Dash Platform, that can be configured for a corporation’s
specific data sources to provide intuitive decision-making data points in real
time.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes social listening and visualization
tools         Music Chat Platform  A chat bot application that allows users to
use lyrics and music from their favorite movies and songs to send to each
other.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web and Mobile Software Application         Digital Publishing Platform  A
content management system for building a digital publishing business, with
customizable web page builder for written content.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application         Social Timeline Platform  An application that
allows Facebook users to add events to their timeline that occurred prior to
them joining the network  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Mobile Software Application         Startup Ecosystem Platform  An application
and community creating a directory of local startups and investors which are
displayed on a map along with key information allowing companies to be searched
for.  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application         Video Content Publishing Platform  A platform
to update, display and search for relevant video  - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application

 

   

 

 



Exhibit 1-B

Form of Asset and Intellectual Property Contribution and Assignment Agreement

 

(Attached)

 

   

 

 



ASSET AND INTELLECTUAL PROPERTY CONTRIBUTION AND ASSIGNMENT AGREEMENT

 

Dated as of December 26, 2017

 

This Asset and Intellectual Property Contribution and Assignment Agreement (this
“Agreement”), dated as of the date first set forth above (the “Effective Date”),
is made by and between Rokk3r Labs LLC, a Florida limited liability company
(“Contributor”) to and in favor of Eight Dragons Company, a Nevada corporation
(the “Company”). The Company and Contributor may each be referred to herein as a
“Party” and collectively as the “Parties.”

 

WHEREAS, Company and Contributor have entered into that certain Restructuring
Agreement, dated as of December 21, 2017 (the “RS”), providing for Contributor
to contribute the Assets (as defined below) to the Company in return for the
issuance to Contributor of certain shares of Common stock, par value $0.0001 per
share, of the Company (the “Common Stock”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

  1. Contribution and Assignment. For good and valuable consideration as set
forth below, the receipt and sufficiency of which are hereby acknowledged,
Contributor hereby irrevocably contributes, conveys, transfers, delivers and
assigns to Company, free and clear of all liens, security interests and
encumbrances of any kind (i) Contributor’s entire right, title and interest in
and to any and all of the intellectual property as set forth on Exhibit 1
hereto, and all intellectual property and tangible embodiments thereof,
including without limitation inventions, discoveries, designs, specifications,
developments, methods, modifications, improvements, processes, knowhow,
show-how, techniques, algorithms, databases, computer software and code
(including software and firmware listings, assemblers, applets, compilers,
source code, object code, net lists, design tools, user interfaces, application
programming interfaces, protocols, formats, documentation, annotations,
comments, data, data structures, databases, data collections, system build
software and instructions), mask works, formulae, techniques, supplier and
customer lists, trade secrets, graphics or images, text, audio or visual works,
materials that document design or design processes, or that document research or
testing, schematics, diagrams, product specifications and other works of
authorship related thereto (the “Intellectual Property”), and all of
Contributors rights and interests therein; (b) any and all Intellectual Property
Rights (as defined below) claiming or covering such Intellectual Property and
(c) any and all claims and causes of action, with respect to any of the
foregoing, whether accruing before, on, or after the date hereof, including all
rights to and claims for damages, restitution, and injunctive and other legal
and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse, breach, or default, with the right but no
obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages that may have accrued to the Contributor in
connection with such Intellectual Property and/or Intellectual Property Rights,
and Company hereby accepts all of Contributor’s right, title, and interest in
and to the forgoing (collectively, the “Assets”). For purposes hereof,
“Intellectual Property Rights” means, collectively, all rights in, to and under
patents, trade secret rights, copyrights, trademarks, service marks, trade dress
and similar rights of any type under the laws of any governmental authority,
including without limitation, all applications and registrations relating to the
Intellectual Property, and any and all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by the Contributor
prior to the date hereof but relating to the Intellectual Property.

 

   

 

 

  2. Shares to be Issued. In exchange for the contribution and transfer of the
Assets to the Company by the Contributor, on the Effective Date, the Company
shall issue to the Contributor 74,050,000 shares of Common Stock (the “Exchange
Shares”).         3. No Further Rights in Assets. By signing below, the
Contributor understands, acknowledges, and agrees that upon the execution of
this Agreement by the Contributor, the Contributor is selling and assigning all
right, title, and interest in and to the Assets to the Company, and that the
Contributor shall have no further right, title, or interest in or to the Assets,
and that this Agreement is definitive and final with respect to the sale and
transfer of the Assets.         4. Representations and Warranties. Contributor
represents and warrants to Company:             (a) Contributor has the right,
power and authority to enter into this Agreement;             (b) Contributor is
the exclusive owner of all right, title and interest in the Assets free of any
security interest, charge or encumbrance;             (c) Contributor warrants
that all documents, computer records, disks and other materials of any nature of
kind containing the Assets or any portion thereof have been turned over to
Company, and that Contributor will not retain the Assets, or any portion
thereof, in any form whatsoever after the closing of the within transaction
except as specifically permitted hereunder;             (d) The Assets do not
infringe the rights of any person or entity;             (e) There are no
claims, pending or threatened, with respect to Contributor’s rights in the
Assets;             (f) This Agreement is valid, binding and enforceable in
accordance with its terms; and             (g) Contributor is not subject to any
agreement, judgment or order inconsistent with the terms of this Agreement.    
      5. Recordation and Further Actions. Contributor hereby authorizes the
Commissioner for Patents and the Commissioner for Trademarks in the United
States Patent and Trademark Office and the Register of Copyrights in the United
States Copyright Office to record and register this Agreement upon request by
Company. Following the date hereof, upon Company’s reasonable request, and at
Company’s sole cost and expense, Contributor agrees to execute any and all
papers and documents, and take such other actions as are reasonably requested by
the Company, to evidence, perfect, defend the foregoing assignment and fully
implement the Company’s proprietary rights in the subject matter assigned
hereunder, such as obtaining and enforcing copyrights, patents or trademarks and
to fully cooperate in the prosecution, enforcement and defense of such
proprietary rights. Contributor further agrees that if the Company is unable,
for any reason, to secure signatures to apply for or to pursue any application
for any patent, copyright, trademark or other proprietary right covering any
Assets assigned to the Company above, then Contributor hereby irrevocably
designates and appoints the Company’s duly authorized officers and agents as
Contributor’s agent and attorney-in-fact, to act for and in Contributor’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks and other registrations thereon with the same legal force and effect
as if executed by Contributor.

 

   

 

 

  6. Release by Contributor. In exchange and further consideration for the
payment of the Purchase Price by the Company, Contributor hereby forever
releases and discharges Company and all of its their officers, directors,
agents, employees, parents, subsidiaries, attorneys, predecessors and successors
in interest, and assigns and all other persons, firms, or corporations with whom
any of the foregoing may now or may hereafter be affiliated of and from any and
all past or present claims, demands, debts, liabilities, obligations, actions,
causes of action, damages, attorneys’ fees, costs, loss of services, expenses
and compensation of any nature relating to the Assets whether known or unknown,
whether based on the United States Constitution, any state constitution, United
States statutory violation, any state statutory violation, contract, tort, or
other theory of recovery, which Contributor now has or may have.         7.
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Parties hereto and their respective successors and assigns.  
      8. Amendment. This Agreement may not be amended or modified except by an
instrument or instruments in writing signed by or on behalf of the Party against
whom enforcement of any such amendment or modification is sought.         9.
Governing Law. This Agreement shall be governed by the laws of the State of
Nevada, without regard to conflicts of law principles thereunder.         10.
RS. This Agreement is being delivered in connection with the Closing under the
RS and is made subject to the provisions of the RS. In the event of any conflict
or inconsistency between this Agreement and the RS, the RS shall be the
controlling document.         11. Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

[Signatures appear on following page]

 

   

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
day and year first above written.

 

  Eight Dragons Company       By:     Name: Una Taylor   Title: Chief Executive
Officer         Rokk3r Labs LLC       By:     Name:     Title:

 

State of ______________

 

County of ______________

 

PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on this 26th day of December, 2017, within my jurisdiction,
the within named ____________________________ and executed the above and
forgoing instrument, who is personally known to me or has produced
_____________________ (type of identification) as identification.

 

NOTARIAL SEAL         Name:  

 

  Notary – State of Florida         My Commission Expires:  

 

   

 





 

Exhibit 1

Assets

 

Asset/IP   Description   Asset to Transfer           Clothes Fit Algorithm  
Size/Fit matching algorithm and deduction via multiple data sources including
scanning receipts from emails. Includes matching algorithm against a normalized
data source of brand sizing and measures.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- FIt Matching Algorithm
- Email Processing Search & Data Extraction Algorithm           Commercial Real
Estate Algorithm   Extract, Transfer and Load of municipal level localized real
estate and transaction data. Algorithm that identifies characteristic and
clusters from the data loaded to make connections to create useful for
commercial real estate transactions.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- ETL and Data Platform           Software based Recruitment Platform   A
recruitment algorithm that extracts data from job sites and combines experience
data with, personal preferences to match people to jobs and shares the
recruitment fee across the network.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes matching algorithm           Referral
Commission Platform   Web based Application that allows creating a referral and
commission system configurable for various industries   - Software Repositories
- Web Software Application           Real Time Data Analytics Platform   Real
time data analytics and Dash Platform, that can be configured for a
corporation’s specific data sources to provide intuitive decision-making data
points in real time.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application that includes social listening and visualization
tools           Music Chat Platform   A chat bot application that allows users
to use lyrics and music from their favorite movies and songs to send to each
other.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web and Mobile Software Application           Digital Publishing Platform   A
content management system for building a digital publishing business, with
customizable web page builder for written content.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application           Social Timeline Platform   An application
that allows Facebook users to add events to their timeline that occurred prior
to them joining the network   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Mobile Software Application

 

Startup Ecosystem Platform   An application and community creating a directory
of local startups and investors which are displayed on a map along with key
information allowing companies to be searched for.   - Software Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application           Video Content Publishing Platform   A
platform to update, display and search for relevant video   - Software
Repositories
- Infrastructure & Cloud Computing Architecture
- Web Software Application

 

   

 

 

Exhibit 2

Form of Release Agreement

 

(Attached)

 

   

 

 

RELEASE AGREEMENT

 

Dated as of December 26, 2017

 

This Release Agreement (this “Agreement”), dated as of the date first set forth
above (the “Effective Date”), is entered into by and between Eight Dragons
Company, a Nevada corporation (the “Company”), Una Taylor, the Chief Executive
Officer of the Company (“Taylor”), and Rokk3r Labs LLC, a Florida limited
liability company (“Rokk3r”). Each of the Company, Taylor and Rokk3r may be
referred to herein, individually, as a “Party” or, collectively, as the
“Parties.”

 

WHEREAS, the Parties are parties to that certain Restructuring Agreement, dated
as of December 26, 2017 (the “Restructuring Agreement”), and the entering into
of this Agreement at the Closing (as defined in the Restructuring Agreement) is
required by the Restructuring Agreement;

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

Section 1. Representations and Warranties. Each of the Parties, solely for
itself or herself (on a several and not joint basis), represents and warrants to
the other Parties as set forth below.

 

(a) Organization and Standing. Such Party is an individual or is an entity duly
company organized, validly existing, and in good standing under the laws of the
State of its organization and has all requisite power and authority to own its
properties and conduct its business as it is now being conducted. The nature of
the business and the character of the properties such Party owns or leases do
not make licensing or qualification of such Party as a foreign entity necessary
under the laws of any other jurisdiction, except to the extent such licensing or
qualification have already been obtained.

 

(b) Due Authority; No Violation. Such Party has all requisite rights and
authority or the capacity to execute, deliver and perform its or his obligations
under this Agreement and each of the Ancillary Documents to which it is a party.
The execution and delivery of this Agreement and each of the Ancillary Documents
to which it is a party, as well as the consummation of the transactions
contemplated hereby and thereby, have been duly and validly authorized by all
necessary action on the part of such Party, and no other proceedings on the part
of such Party are necessary to authorize the execution, delivery and performance
of this Agreement, each of the Ancillary Documents to which it is a party or the
transactions contemplated hereby or thereby on the part of such Party. The
execution, delivery and performance of this Agreement and each of the Ancillary
Documents to which it or he is a party will not (x) violate, conflict with, or
result in the breach, acceleration, default or termination of, or otherwise give
any other contracting party the right to terminate, accelerate, modify or cancel
any of the terms, provisions, or conditions of any material agreement or
instrument to which such Party is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
Governmental Authority applicable to such Party or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) the Party’s organizational or operating documents, or any order, judgment,
arbitration award, or decree to which such Party is a party or by which it or
any of its assets or properties are bound.

 

   

 

 

(c) Approvals. No approval, authority, or consent of or filing by such Party
with, or notification to, any Governmental Authority, is necessary to authorize
the execution and delivery of this Agreement or any of the Ancillary Documents
or the consummation of the Contemplated Transactions.

 

(d) Enforceability. This Agreement has been, and each of the Ancillary Documents
to which it is a party will be, duly executed and delivered by such and,
assuming that this Agreement and each of the Ancillary Documents to which it is
a party constitutes the legal, valid and binding obligation of each of the other
Parties thereto, constitutes the legal, valid, and binding obligation of such
Party, enforceable against such Party in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
other similar laws of general application affecting enforcement of creditors’
rights generally.

 

Section 2. Release of Claims.

 

(a) Company Release. Effective as of the Effective Date, the Company, for itself
and its Affiliates (as defined below), and each of their respective
predecessors, successors, assigns, heirs, representatives, and agents and for
all related parties, and all persons acting by, through, under or in concert
with any of them in both their official and personal capacities (collectively,
the “Company Parties”) hereby irrevocably, unconditionally and forever release,
discharge and remise Taylor and Rokk3r and each of their respective Affiliates
(whether an Affiliate as of the Effective Date or later), and their respective
predecessors, successors, assigns, heirs, representatives, and agents and for
all related parties and all persons acting by, through, under or in concert with
any of them in both their official and personal capacities (collectively, the
“Rokk3r/Taylor Parties”), from all claims of any type and all manner of action
and actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any Company Party may have now or may have in the future, against
any of the Rokk3r/Taylor Parties to the extent that those claims arose, may have
arisen, or are based on events which occurred at any point in the past up to and
including the Effective Date, other than any claims arising from the
Restructuring Agreement or the transactions contemplated therein (collectively,
the “Company Released Claims”). The Company represents and warrants that no
Company Released Claim released herein has been assigned, expressly, impliedly,
or by operation of law, and that all Company Released Claims released herein are
owned by the Company, which has the respective sole authority to release them.
The Company agrees that it shall forever refrain and forebear from commencing,
instituting or prosecuting any lawsuit action or proceeding, judicial,
administrative or otherwise collect or enforce any Company Released Claim which
is released and discharged herein. For purposes hereof, an “Affiliate” of a
Party shall be any Party that controls, is controlled by, or is under common
control with, the subject Party.

 

(b) Taylor Release. Effective as of the Effective Date, Taylor, for herself and
her Affiliates, and each of their respective predecessors, successors, assigns,
heirs, representatives, and agents and for all related parties, and all persons
acting by, through, under or in concert with any of them in both their official
and personal capacities (collectively, the “Taylor Parties”) hereby irrevocably,
unconditionally and forever release, discharge and remise the Company and Rokk3r
and each of their respective Affiliates (whether an Affiliate as of the
Effective Date or later), and their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company/Rokk3r Parties”),
from all claims of any type and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, that any Taylor Party
may have now or may have in the future, against any of the Company/Rokk3r
Parties to the extent that those claims arose, may have arisen, or are based on
events which occurred at any point in the past up to and including the Effective
Date, other than any claims arising from the Restructuring Agreement or the
transactions contemplated therein (collectively, the “Company Released Claims”).
Taylor represents and warrants that no Taylor Released Claim released herein has
been assigned, expressly, impliedly, or by operation of law, and that all Taylor
Released Claims released herein are owned by Taylor, who has the respective sole
authority to release them. Taylor agrees that she shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Taylor
Released Claim which is released and discharged herein.

 

   

 

 

(c) Rokk3r Release. Effective as of the Effective Date, Rokk3r, for itself and
its Affiliates, and each of their respective predecessors, successors, assigns,
heirs, representatives, and agents and for all related parties, and all persons
acting by, through, under or in concert with any of them in both their official
and personal capacities (collectively, the “Rokk3r Parties”) hereby irrevocably,
unconditionally and forever release, discharge and remise the Company and Taylor
and each of their respective Affiliates (whether an Affiliate as of the
Effective Date or later), and their respective predecessors, successors,
assigns, heirs, representatives, and agents and for all related parties and all
persons acting by, through, under or in concert with any of them in both their
official and personal capacities (collectively, the “Company/Taylor Parties”),
from all claims of any type and all manner of action and actions, cause and
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands whatsoever, in law or in equity, known or unknown, that any Rokk3r Party
may have now or may have in the future, against any of the Company/Taylor
Parties to the extent that those claims arose, may have arisen, or are based on
events which occurred at any point in the past up to and including the Effective
Date, other than any claims arising from the Restructuring Agreement or the
transactions contemplated therein (collectively, the “Rokk3r Released Claims”).
Rokk3r represents and warrants that no Rokk3r Released Claim released herein has
been assigned, expressly, impliedly, or by operation of law, and that all Rokk3r
Released Claims released herein are owned by Rokk3r, which has the respective
sole authority to release them. Rokk3r agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Rokk3r
Released Claim which is released and discharged herein.

 

Section 3. Covenant Not to File a Claim and Indemnification.

 

(a) Company. Each of the Company Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Rokk3r/Taylor Party related to the Company Released Claims,
and further agrees to indemnify and save harmless such Rokk3r/Taylor Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Company
Party against any Rokk3r/Taylor Party in violation of the terms and conditions
of this Agreement. In the event that any Company Party brings a suit against any
Rokk3r/Taylor Party in violation of this covenant, the Company agrees to pay any
and all costs of the Rokk3r/Taylor Parties, including attorneys’ fees, incurred
by such Rokk3r/Taylor Parties in challenging such action. Any Rokk3r/Taylor
Party is an intended third-party beneficiary of this Agreement.

 

(b) Taylor. Each of the Taylor Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Company/Rokk3r Party related to the Taylor Released Claims,
and further agrees to indemnify and save harmless such Company/Rokk3r Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Taylor
Party against any Company/Rokk3r Party in violation of the terms and conditions
of this Agreement. In the event that any Taylor Party brings a suit against any
Company/Rokk3r Party in violation of this covenant, Taylor agrees to pay any and
all costs of the Company/Rokk3r Parties, including attorneys’ fees, incurred by
such Company Parties in challenging such action. Any Company/Rokk3r Party is an
intended third-party beneficiary of this Agreement.

 

   

 

 

(c) Rokk3r. Each of the Rokk3r Parties agrees not to file for themselves or on
behalf of any other parties, any claim, charge, complaint, action, or cause of
action against any Company/Taylor Party related to the Rokk3r Released Claims,
and further agrees to indemnify and save harmless such Company/Taylor Parties
from and against any and all losses, including, without limitation, the cost of
defense and legal fees, occurring as a result of any claims, charges,
complaints, actions, or causes of action made or brought by any such Rokk3r
Party against any Company/Taylor Party in violation of the terms and conditions
of this Agreement. In the event that any Rokk3r Party brings a suit against any
Company/Taylor Party in violation of this covenant, Rokk3r agrees to pay any and
all costs of the Company/Taylor Parties, including attorneys’ fees, incurred by
such Rokk3r/Taylor Parties in challenging such action. Any Company/Taylor Party
is an intended third-party beneficiary of this Agreement.

 

Section 4. Affirmations.

 

(a) Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
Rokk3r/Taylor Party in any forum or form and should any such charge or action be
filed by any Company Party or by any other person or entity on any Company
Party’s behalf involving matters covered by Section 2(a), the Company agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Company Party might otherwise have
had are now settled.

 

(b) Taylor. Each Taylor Party affirms that it has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against any
Company/Rokk3r Party in any forum or form and should any such charge or action
be filed by any Taylor Party or by any other person or entity on any Taylor
Party’s behalf involving matters covered by Section 2(b), Taylor agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Taylor Party might otherwise have
had are now settled.

 

(c) Rokk3r. Each Rokk3r Party affirms that it has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against any
Company/Taylor Party in any forum or form and should any such charge or action
be filed by any Rokk3r Party or by any other person or entity on any Rokk3r
Party’s behalf involving matters covered by Section 2(c), Rokk3r agrees to
promptly give the agency or court having jurisdiction a copy of this Agreement
and inform them that any such claims any such Rokk3r Party might otherwise have
had are now settled.

 

Section 5. Compromise. This is a compromise and settlement of potential or
actual disputed claims and is made solely for the purpose of avoiding the
uncertainty, expense, and inconvenience of future litigation. Neither this
Agreement nor the furnishing of any consideration concurrently with the
execution hereof shall be deemed or construed at any time or for any purpose as
an admission by any Party of any liability or obligation of any kind. Any such
liability or wrongdoing is expressly denied. The Parties hereto acknowledge that
this Agreement was reached after good faith settlement negotiations and after
each Party had an opportunity to consult legal counsel. This Agreement extends
to, and is for the benefit of, the Parties, their respective successors, assigns
and agents and anyone claiming by, through or under the Parties hereto.

 

Section 6. Additional Agreements.

 

(a) This Agreement shall be effective upon its execution by each of the Parties
hereto.

 

   

 



 

(b) Each of the Parties hereto shall execute such documents and perform such
further acts as may be reasonably required to carry out the provisions hereof
and the actions contemplated hereby.

 

(c) No Party shall, and each Party shall cause their respective Affiliates not
to, in each case, whether directly or indirectly, for itself or through or on
behalf of any other Party not to, make any disparaging comments (or induce or
encourage others to make disparaging comments) about any other Party or its
officers, directors, shareholders, employees and agents, or their respective
operations, financial condition, prospects, products or services.

 

Section 7. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder (each, a “Notice”) shall be in writing and
addressed to the Parties at the addresses set forth below (or to such other
address that may be designated by the receiving Party from time to time in
accordance with this Section 7). All Notices shall be delivered by personal
delivery, nationally recognized overnight courier (with all fees pre-paid),
e-mail of a PDF document (with confirmation of transmission) or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only (a)
upon receipt by the receiving Party, and (b) if the Party giving the Notice has
complied with the requirements of this Section 7.

 

If to the Company:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

If to Taylor:

 

Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

If to Rokk3r:

 

Rokk3r Labs LLC

Attn: Nabyl Charania

2121 NW 2nd Avenue

Miami, FL 33127

Email: nabyl@rokk3rlabs.com

 

With a copy, in each case, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

   

 

 

Section 8. Governing Law and Interpretation. This Agreement shall be governed
and controlled by and in accordance with the laws of the State of Nevada without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

Section 9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE
THEREOF (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.

 

Section 10. Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.

 

Section 11. Entire Agreement; Severability. This Agreement and the exhibits
attached hereto sets forth the entire agreement between the Parties with respect
to the subject matter hereof and fully supersedes any prior agreements or
understandings between the Parties with respect to the subject matter hereof.
The Parties acknowledge that each has not relied on any representations,
promises, or agreements of any kind made to the other in connection with each
Party’s decision to accept this Agreement, except for those set forth in this
Agreement. If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term hereof, the
provision shall be fully severable and this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof; and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance herefrom. The Parties have participated in the
drafting and negotiation of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto and no presumption of burden of proof shall arise
favoring or burdening any Party by virtue of the authorship of any provision in
this Agreement.

 

   

 

 

Section 12. Amendment. This Agreement may not be modified, altered or changed
except upon express written consent of all Parties wherein specific reference is
made to this Agreement.

 

Section 13. Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the Parties to this
Agreement.

 

Section 14. Waiver. Waiver of any term or condition of this Agreement by any
Party shall only be effective if in writing and shall not be construed as a
waiver of any subsequent breach or failure of the same term or condition, or a
waiver of any other term or condition of this Agreement.

 

Section 15. Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their permitted successors
and assigns. No Party to this Agreement may assign or delegate, by operation of
law or otherwise, all or any portion of its rights, obligations or liabilities
under this Agreement without the prior written consent of the other Party to
this Agreement, which any such Party may withhold in its absolute discretion.
Any purported assignment without such prior written consents shall be void.

 

Section 16. No Third-Party Beneficiaries. Other than as specifically set forth
herein, nothing in this Agreement shall confer any rights, remedies or claims
upon any person or entity not a Party or a permitted assignee of a Party to this
Agreement.

 

Section 17. Further Assurances. From time to time, whether at or following the
Closing, each Party shall make reasonable commercial efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable, including as required by applicable laws, to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement.

 

Section 18. Expenses. Except as expressly provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and
expenses.

 

Section 19. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each counterpart were
upon a single instrument, and all such counterparts together shall be deemed an
original of this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

   

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  Eight Dragons Company         By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer         Una Taylor         By: /s/ Una Taylor   Name:
Una Taylor         Rokk3r Labs LLC         By: /s/ Nabyl Charania   Name: Nabyl
Charania   Title: Chief Executive Officer

 

   

 

 

Exhibit 3

Form of Option

 

(Attached)

 

   

 

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee: [____________]     No. of Option Shares: 4,000,000 shares of
common stock of Eight Dragons Company

 

Option Exercise Price per Share: $0.0001

 

Grant Date: [_______________], 201__     Expiration Date: 16 months from Grant
Date

 

Pursuant to this Non-Qualified Stock Option Agreement (this “Agreement”) Eight
Dragons Company, a Nevada corporation (the “Company”) hereby grants to the
Optionee named above an option (the “Stock Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $0.0001 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share specified above subject
to the terms and conditions set forth herein. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.

 

1. Exercisability. The Stock Option is exercisable subject to the following
vesting requirement: The Stock Option shall not vest unless within the initial
thirteen (13) months of the Option Term, the Company has provided notice to
Optionee of its intent to undertake a Registration Statement, as that term is
defined in the Piggy-Back Registration Rights Agreement of even date herewith,
with regard to the Stock, which is the subject of this Stock Option and, after
13 months of the Option Term have expired, the Stock Option is immediately
exercisable and is not subject to vesting of any kind, and shall continue to be
exercisable at any time or times prior to the close of business on the
Expiration Date, subject to the provisions hereof.       2. Manner of Exercise.
        (a) The Optionee may exercise this Stock Option only in the following
manner: From time to time on or prior to the Expiration Date of this Stock
Option and subject to vesting as set forth above, the Optionee may give written
notice to the Board of Directors of the Company (the “Board”) of her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased
and the Option Shares shall be issued to Optionee on the 61st day after such
notice.         (b) Payment of the purchase price for the Option Shares may be
made by one or more of the following methods: (i) in cash, by certified or bank
check or other instrument acceptable to the Board; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Board; (iii) by
the Optionee delivering to the Company a properly executed exercise notice
together with irrevocable instructions to a broker to promptly deliver to the
Company cash or a check payable and acceptable to the Company to pay the option
purchase price, provided that in the event the Optionee chooses to pay the
option purchase price as so provided, the Optionee and the broker shall comply
with such procedures and enter into such agreements of indemnity and other
agreements as the Board shall prescribe as a condition of such payment
procedure; (iv) by a “net exercise” arrangement pursuant to which the Company
will reduce the number of shares of Stock issuable upon exercise by the largest
whole number of shares with a fair market value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above. Payment instruments will be received subject to collection. Payment
instruments will be received subject to collection.

 

   

 

 

  (c) The transfer to the Optionee on the records of the Company or of the
transfer agent of the Option Shares will be contingent upon (i) the Company’s
receipt from the Optionee of the full purchase price for the Option Shares, as
set forth above, (ii) the fulfillment of any other requirements contained herein
or in any other agreement or provision of laws, and (iii) the receipt by the
Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.         (d) The shares of Stock purchased upon exercise of this
Stock Option shall be transferred to the Optionee on the records of the Company
or of the transfer agent upon compliance to the satisfaction of the Board with
all requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof. The determination of the Board as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Optionee,
and the Optionee’s name shall have been entered as the stockholder of record on
the books of the Company. Thereupon, the Optionee shall have full voting,
dividend and other ownership rights with respect to such shares of Stock.      
  (e) The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.         (f)
Notwithstanding any other provision hereof, no portion of this Stock Option
shall be exercisable after the Expiration Date hereof.         (g) Optionee
acknowledges and agrees that the number of Option Shares may be reduced in
accordance with the provisions of that certain Restructuring Agreement between
the Company and the other parties thereto, dated as of December 21, 2017 (the
“Restructuring Agreement”).         (h) If, prior to any exercise of the Stock
Option, the shares of Stock shall be subdivided or combined into a greater or
smaller number of shares, respectively, the remaining number of shares of Stock
deliverable upon the exercise of this Stock Option shall be appropriately
increased or decreased proportionately, and appropriate adjustments shall be
made in the exercise price per share to reflect such subdivision or combination,
as applicable.

 

   

 

 

3. Transferability. This Agreement is assignable by the Optionee, subject to
compliance with applicable laws.       4. No Obligation to Continue as a
Consultant or Service Provider. This Agreement does not confer upon the Optionee
any rights with respect to continuance as a consultant or other service provider
to the Company or a subsidiary of the Company.       5. Integration. This
Agreement and the Restructuring Agreement constitute the entire agreement
between the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.  
    6. Data Privacy Consent. In order to administer this Agreement and to
implement or structure future equity grants, the Company, its subsidiaries and
affiliates and certain agents thereof (together, the “Relevant Companies”) may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of this Agreement (the “Relevant Information”). By entering
into this Agreement, the Optionee (i) authorizes the Company to collect,
process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Optionee may have with respect
to the Relevant Information; (iii) authorizes the Relevant Companies to store
and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Optionee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.       7. Notices. Notices hereunder shall be
mailed or delivered to the Company at its principal place of business and shall
be mailed or delivered to the Optionee at the address on file with the Company
or, in either case, at such other address as one party may subsequently furnish
to the other party in writing.       8. Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. A signed copy
of this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement

 

[Signatures appear on following page]

 

   

 

 

In witness whereof, the Parties have executed this Agreement as of the date
first set forth above.

 

  Eight Dragons Company         By:     Name: Una Taylor   Title: Chief
Executive Officer         Optionee Name: [_____________]         By:     Name:  
  Title:

 

   

 

 

Exhibit 4

Form of Piggy-Back Registration Rights Agreement

 

(Attached)

 

   

 

 

PIGGY-BACK REGISTRATION RIGHTS AGREEMENT

 

Dated as of [____________], 201__

 

This Piggy-Back Registration Rights Agreement (this “Agreement”), dated as of
the date first set forth above (the “Effective Date”) is made and entered into
by and among Eight Dragons Company, a Nevada corporation (the “Company”) and
[_____________] (“Holder”). Each of the Company and Holder may be referred to
herein, individually, as a “Party” or, collectively, as the “Parties.”

 

WHEREAS, the Company, Holder and another party, have entered into a
Restructuring Agreement dated as of December 21, 2017 (the “Restructuring
Agreement”) and the delivery of this Agreement is required pursuant to the terms
therein;

 

WHEREAS, pursuant to the terms of the Restructuring Agreement, the Company has
issued to Holder an option to acquire 4,000,000 shares of common stock, par
value $0.0001 per share, of the Company (the “Option”); and

 

WHEREAS, the Parties desire to provide Holder certain registration rights with
respect to the shares of common stock that will be issued to Holder upon
exercise of the Options (the “Registrable Securities”);

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

Section 1. Piggy-Back Registration Rights.

 

(a) Registration Rights. If at any time on or after the Effective Date the
Company proposes to file any Registration Statement under the Securities Act of
1933, as amended (the “1933 Act”) (a “Registration Statement”) with respect to
any offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for shareholders of the Company for their account
(or by the Company and by shareholders of the Company), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for a dividend reinvestment plan or (iii) in connection
with a merger or acquisition, then the Company shall (x) give written notice of
such proposed filing to Holder as soon as practicable but in no event less than
ten (10) days before the anticipated filing date of the Registration Statement,
which notice shall describe the amount and type of securities to be included in
such Registration Statement, the intended method(s) of distribution, and the
name of the proposed managing underwriter or underwriters, if any, of the
offering, and (y) offer to Holder in such notice the opportunity to register the
sale of such number of Registrable Securities as Holder may request in writing
within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). The Company shall cause such Registrable Securities to be
included in such registration and shall cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggy-Back Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. If Holder proposes to distribute its
Registrable Securities through a Piggy-Back Registration that involves an
underwriter or underwriters, then it shall enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
Piggy-Back Registration.

 

   

 

 

(b) Limitations. If a Piggyback Registration is initiated as a primary
underwritten offering on behalf of the Company and the managing underwriter
advises the Company and Holder (if Holder has elected to include Registrable
Securities in such Piggyback Registration) in writing that in its reasonable and
good faith opinion the number of shares of common stock proposed to be included
in such registration, including all Registrable Securities and all other shares
of common stock proposed to be included in such underwritten offering, exceeds
the number of shares of common stock which can be sold in such offering and/or
that the number of shares of common stock proposed to be included in any such
registration or takedown would adversely affect the price per share of the
common stock to be sold in such offering, the Company shall include in such
registration (i) first, the shares of common stock that the Company proposes to
sell; (ii) second, the shares of common stock requested to be included therein
by Holder; and (iii) third, the shares of common stock requested to be included
therein by holders of common stock other than Holder, allocated among such
holders in such manner as they may agree.

 

(c) Withdrawal. Holder may elect to withdraw such Holder’s request for inclusion
of Registrable Securities in any Piggy-Back Registration by giving written
notice to the Company of such request to withdraw prior to the effectiveness of
the Registration Statement. The Company (whether on its own determination or as
the result of a withdrawal by persons making a demand pursuant to written
contractual obligations) may withdraw a Registration Statement at any time prior
to the effectiveness of such Registration Statement. Notwithstanding any such
withdrawal, the Company shall pay all expenses incurred by Holder of Registrable
Securities in connection with such Piggy-Back Registration as provided in
Section 1(f).

 

(d) Notification. The Company shall notify Holder of Registrable Securities at
any time when a prospectus relating to such Holder’s Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing. At the request of Holder, the Company shall also
prepare, file and furnish to Holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to Holder, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing. Holder shall not offer or sell any
Registrable Securities covered by the Registration Statement after receipt of
such notification until the receipt of such supplement or amendment.

 

(e) Information. The Company may request that Holder furnish the Company such
information with respect to Holder and Holder’s proposed distribution of the
Registrable Securities pursuant to the Registration Statement as the Company may
from time to time reasonably request in writing or as shall be required by law
or by the Securities and Exchange Commission (the “SEC”) in connection
therewith, and such Holder shall furnish the Company with such information.

 

(f) Expenses. All fees and expenses incident to the performance of or compliance
with this Agreement by the Company shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses of the Company’s counsel and independent registered public
accountants) (A) with respect to filings made with the SEC, (B) with respect to
filings required to be made with any trading market on which the common stock is
then listed for trading, (C) in compliance with applicable state securities or
Blue Sky laws reasonably agreed to by the Company in writing (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities) and (D)
with respect to any filing that may be required to be made by any broker through
which Holder of Registrable Securities intends to make sales of Registrable
Securities with the FINRA, (ii) printing expenses, (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) 1933 Act liability insurance, if the Company so desires such insurance, and
(vi) fees and expenses of all other persons or entities retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of Holder.

 

   

 

 

(g) Clarification. For the avoidance of doubt, this Agreement shall apply only
to the shares of Common Stock that are issued to Holder upon Exercise of the
Option. The Company shall have no other obligation to register the Option or any
other securities of the Company held by Holder.

 

Section 2. Indemnification.

 

(a) Indemnification by the Company. The Company and its successors and assigns
shall indemnify and hold harmless Holder, the partners, agents and employees of
Holder (each, a “Holder Indemnified Party”), to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the Securities Exchange Act of
1934, as amended (the “1934 Act”) or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that (i)
such untrue statements or omissions are based upon information regarding Holder
furnished to the Company by such Party for use therein. The Company shall notify
Holder promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.

 

(b) Indemnification by Holder. Holder and her successors and assigns shall
indemnify and hold harmless the Company, the officers, directors, members,
partners, agents and employees (and any other individuals or entities with a
functionally equivalent role of a person holding such titles, notwithstanding a
lack of such title or any other title) of the Company, each individual or entity
who controls the Company (within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act) and the officers, directors, members, partners,
agents and employees (and any other individuals or entities with a functionally
equivalent role of a person holding such titles, notwithstanding a lack of such
title or any other title) of each such controlling individual or entity (each, a
“Company Indemnified Party”), to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
(1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement, but only to the extent that
such untrue statements or omissions are based upon information regarding Holder
furnished to the Company by such Party for use therein. Holder shall notify the
Company promptly of the institution, threat or assertion of any proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which Holder is aware.

 

   

 

 

(c) Contribution. Each of a Holder Indemnified Party and Company Indemnified
Party may each be referred to as an “Indemnified Party.” If the indemnification
under Section 2 is unavailable to an Indemnified Party or insufficient to hold
an Indemnified Party harmless for any Losses, then the Party responsible for
indemnifying the Indemnified Party (the “Indemnifying Party”) shall contribute
to the amount paid or payable by such Indemnified Party, in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, the Indemnifying Party or the Indemnified Party, and
the Parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action, statement or omission. The amount paid or
payable by a Party as a result of any Losses shall be deemed to include any
reasonable attorneys’ or other fees or expenses incurred by such Party in
connection with any proceeding to the extent such Party would have been
indemnified for such fees or expenses if the indemnification provided for in
Section 3(a) was available to such Party in accordance with its terms. It is
agreed that it would not be just and equitable if contribution pursuant to this
Section 2(c) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the immediately preceding sentence.

 

Section 3. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by Holder of any of
their obligations under this Agreement, Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and Holder
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) Entire Agreement. This Agreement is intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the Parties with respect to such subject
matter, except for, and as provided in the Restructuring Agreement.

 

(c) Compliance. Holder covenants and agrees that she will comply with the
prospectus delivery requirements of the Securities Act as applicable to her
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented unless
the same shall be in writing and signed by the Company and Holder, and waivers
or consents to departures from the provisions hereof may not be given, unless
the same shall be in writing and signed by the Company and Holder.

 

   

 

 

(e) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be delivered in accordance
with the provisions of the Restructuring Agreement.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the Parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any Party other than the Parties or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Neither Party may assign its rights or obligations hereunder
without the prior written consent of other Party (other than an assignment by
the Company by merger or to an entity which acquires the Company including by
way of acquiring all or substantially all of the Company’s securities or
assets).

 

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Nevada or any other jurisdiction).

 

(h) Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE OTHER ANCILLARY DOCUMENTS OR THE CONTEMPLATED
TRANSACTIONS MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA OR THE COURTS OF THE STATES OF FLORIDA, IN EACH CASE LOCATED IN PALM
BEACH COUNTY, FLORIDA AND EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(i) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER ANCILLARY
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER ANCILLARY DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.10(c).

 

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

   

 

 

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the Parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(m) Further Assurances. The Parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

(n) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both Parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

 

[Signatures appear on following page]

 

   

 

 

In witness whereof, the Parties have executed this Agreement as of the Effective
Date.

 

  Eight Dragons Company         By:     Name:     Title:           Holder:
[_________________]         By:     Name:     Title:  

 

   

 

 

Schedule 1

Shareholders

 

● Sean Young     ● Jordan Fishman     ● George Csatary

 

   

 

